Citation Nr: 0515083	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  04-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches, as a 
residual of a skull fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1951 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for headaches, 
residual of a skull fracture.  

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records are presumed to have 
been destroyed by a fire, which ravaged the records center.  
Some personnel records, which are of record, show that the 
veteran was discharged from service, directly from a 
hospital, after a brief period of service.  The veteran has 
given sworn testimony that he was attacked and robbed while 
on pass, sustaining a skull fracture.  His wife, to whom he 
was married at the time, has also given sworn testimony to 
corroborate the veteran's statements.  She has testified to 
both the injury in service and personality changes following 
service.  

Under these circumstances, where medical evidence under the 
control of the government which could show an in-service 
injury has been lost, VA has a heightened duty to assist.  A 
medical examination is necessary to determine whether or not 
the veteran has had a skull fracture, and whether or not the 
veteran has any residual injury from such a skull fracture.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should schedule the veteran 
for a neurologic examination.  All 
indicated tests and studies, including 
skull X-rays, should be done.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
determine whether there is medical 
evidence that the veteran has had a head 
injury and describe the nature of that 
injury.  If the examiner determines that 
the veteran has had a head injury, the 
examiner should provide opinions on the 
following:

?	Whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the veteran 
suffered a head injury in service; 
and  

?	If it is at least as likely as not 
that the veteran sustained a head 
injury in service, whether any 
residuals are present.  In 
particular, an opinion should be 
provided as to whether it is at 
least as likely as not (a 50 percent 
or greater probability) that the 
veteran's headaches are attributable 
to his head injury.  

All opinions should be supported by a 
complete written rationale.  If the 
examiner determines that the veteran has a 
head injury, but concludes it is not 
related to service, an opinion regarding 
an alternate likely etiology should be 
provided.

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




